DISSENT
HUDSON, Justice
(dissenting).
Appellate courts rarely interfere with a district court’s sentencing decision. In re*420viewing a sentence, we will not “simply substitute our judgment for that of the trial court.” State v. Spain, 590 N.W.2d 85, 88 (Minn. 1999) (citation omitted). District courts are most often in the “best position” to evaluate whether a sentencing departure is appropriate based on their “unique perspective on all stages of a case.” State v. Hough, 585 N.W.2d 393, 397 (Minn. 1998). But although the district court is afforded great discretion, it is not a “limitless grant of power.” State v. Warren, 592 N.W.2d 440, 451 (Minn. 1999). Thus, appellate courts play an important role if a district court abuses its discretion by departing from the presumptive sentence. Minn. Stat. § 244.11, subd. 2(b) (2016) (“On an appeal pursuant to this section, the court may review the sentence imposed or stayed to determine whether the sentence is inconsistent with statutory requirements, unreasonable, inappropriate, excessive, unjustifiably disparate, or not warranted by the findings of fact issued by the district court.”). Specifically, “[i]f the reasons given are improper or inadequate and there is insufficient evidence of record to justify the departure, [it] will be reversed.” Williams v. State, 361 N.W.2d 840, 844 (Minn. 1985). This is such a case. Because I would remand this case for imposition of the presumptive sentence, I respectfully dissent.
I.
Minnesota Statutes § 244.10, subdivision 2, requires a district court to “make written findings of fact as to the reasons for departure from the Sentencing Guidelines in each case in which the court imposes or stays a sentence that deviates from the Sentencing Guidelines applicable to the case.” These findings of fact as to the reasons for departure must demonstrate the existence of “identifiable, substantial, and compelling circumstances” warranting departure. Minn. Sent. Guidelines 2.D.I. We have said that these findings regarding the reason for departure must “‘demonstrate why the sentence selected in the departure is more appropriate, reasonable, or equitable than the presumptive sentence.’ ” Taylor v. State, 670 N.W.2d 584, 588 (Minn. 2003) (emphasis added) (quoting Minn. Sent. Guidelines 2.D). Neither we, nor the Legislature, have ever considered the requirement to identify and explain the reasons for departure to be a matter of discretion. State v. Shattuck, 704 N.W.2d 131, 153 n.7 (Minn. 2005) (noting that the district court’s sentencing discretion is “constrained by the statutory requirement that the court make written findings of fact as to the reasons for departure from the presumptive sentence” (citing Minn. Stat. § 244.10, subd. 2)); State v. Geller, 665 N.W.2d 514, 517 (Minn. 2003) (reversing a district court’s departure for failure to “state the reasons for departure on the record at the time of sentencing”).
To support his position that the district court made adequate factual findings, Stempfley points to a series of colloquial and offhand comments made by the district court at the sentencing hearing. In particular, the district court made three statements that Stempfley contends support his dispositional departure: Smith “was the primary aggressor,” Smith “was the one that got things going,” and “basically the train had already left the station” when Stempfley got involved. These vague comments by the district court at the sentencing hearing are not sufficient factual findings to sustain a sentencing departure, because these comments provide little insight into what, if any, “identifiable” circumstances make the departure more “ ‘appropriate, reasonable or equitable than the presumptive sentence.’ ” Taylor, 670 N.W.2d at 588 (quoting Minn. Sent. Guidelines 2.D).
*421The majority concludes that these offhand comments constitute factual findings sufficient to sustain a sentencing departure, but not because they outline identifiable, substantial, and compelling factors that “demonstrate why” an alternative sentence is appropriate. Taylor, 670 N.W.2d at 588 (quoting Minn. Sent. Guidelines 2.D). Instead, the majority is satisfied that the district court’s statements constitute factual findings because the statements are, in some way, helpful to this court in undertaking “a meaningful review of the sentencing decision” on appeal. But this conclusion fails to consider the scope of our review, which includes review of whether sufficient findings were made. Minn. Stat. § 244.10, subd. 2 (outlining the statutory requirement that “the district court shall make findings of fact as to the reasons for departure” (emphasis added)); Minn. Stat. § 244.11, subd. 2(b) (“[T]he court may review the sentence imposed or stayed to determine whether the sentence is inconsistent with statutory requirements.,.. ” (emphasis added)); Minn. Sent. Guidelines 2.D.1 (requiring the reasons for departure to ' demonstrate “identifiable, substantial, and compelling circumstances” rendering the presumptive sentence inappropriate). Circumventing the requirement that the district court make adequate findings hinders our ability to “undertake a meaningful review” of the sentencing decision, given that our review on appeal focuses on whether the district court’s stated findings support its sentencing decision. The majority’s acknowledgement that the district court’s findings were neither “thorough” nor “precise,” proves that the district - court failed to demonstrate the existence of “identifiable, substantial, and compelling” reasons to support its sentencing departure. Failure to identify and record the circumstances for imposing a sentencing departure as required by statute, case law, and court rules is not an exercise of discretion, but rather an abuse of it. Williams, 361 N.W.2d at 844 (“If no reasons for departure are stated on the record at the time of sentencing, no departure will be allowed.”); Minn. Sent. Guideline 2.D (defining the requisite circumstances as those that are “identifiable, substantial, and compelling”).1
II.
Even if the comments made by the district court during the sentencing hearing *422are proper factual findings under Minn. Stat. § 244.10, subd. 2, these findings do not justify the district court’s- departure. We . have consistently stated, that. “[s]ub-stantial and compelling circumstances must-be present in the record to justify departures from the applicable presumptive-sentences.” State v. McIntosh, 641 N.W.2d 3, 8 (Minn. 2002) (citation omitted). We have defined “[sjubstantial and compelling circumstances” as “those circumstances that make the facts of a particular case different’from a typical case.” State v. Peake, 366 N.W.2d 299, 301 (Minn. 1985) (emphasis added) (citation omitted). While a defendant’s “minor or passive” role is a recognized circumstance justifying-a -dispositional departure wheñ it renders an offense “different from the typical ease,” Minn. Sent. Guidelines 2.D.3.a(2); see State v. Carson, 320 N.W.2d 432, 438 (Minn. 1982), such a departure is not warranted here,
First, “minor or passive” does not accurately characterize Stempfley’s role. Although the majority concludes that the district court did not abuse its direction when it determined that Stempfley played a minor or passive role in the sexual ás-sault, the majority’s analysis gives short' shrift to a key fact in the record: that Stempfley held down B.D. to permit Smith to sexually assault B.D. Smith testified that she asked Stempfley to hold down B.D.’s arms, not merely hold B.D.’s hand: “I asked him to grab her arms and he did.” B.D. testified that she was restrained while trying to escape: “When I say [Stempfley] was holding my hands, I mean he was holding my hands down.... I was trying to get them off me..... ” (Emphasis added.) For the district court to determine that the evidence supported anything other than the conclusion that Stempfley intervened to prevent B.D. from escaping is inconsistent with the record. Stempfley’s intervention, particularly as an adult male aiding and abetting the sexual assault of a child, cannot constitute a minor or passive role. As stated succinctly by Judge Hal-brooks in her dissent at the court of appeals, Stempfley was “instrumental” in the sexual assault’s continuation. State’ v. Stempfley, Nos. A15-1247, A15-1255, 2016 WL 3884326, at *9 (Minn. App. July 18, 2016) (Halbrooks, J., dissenting). Because the district court’s conclusion on this point does not comport with logic and the factual record, a departure on this -basis was an abuse of discretion. State v. Guzman, 892 N.W.2d 801, 810 (Minn. 2017) (“A district court-abuses its discretion when its-decision is based on an erroneous view of the law or is against logic and the facts in the record.” (citing Riley v. State, 819 N.W.2d 162, 167 (Minn. 2012))).
The majority, citing Carson, 320 N.W.2d at 438, claims that to establish that a defendant played a minor or passive role, our law only requires us to compare the conduct of the defendant with other participants in the same crime. The majority determines that because Stempfley, compared to Smith, did not “initiate[ ]” the sexual assault, the district court properly concluded that Stempfley’s role was minor or passive. This analysis is flawed. The mere fact that Stempfley did not initiate the assault does not mean that Stempfley played a minor or passive role in the crime. Our case law has never held, otherwise. See State v. Campbell, 367 N.W.2d 454, 461 (Minn. 1985) (“The evidence justifies the conclusion that defendant was not a passive participant but helped plan the crime, helped — gain access to the apartment, and helped conceal the crime afterward.” (emphasis added)). Preventing a victim’s escape, as Stempfley did here, is not minor or passive, because it was essential to the commission of the crime.
Moreover, the focus on “minor or passive” ignores the larger, central question *423of whether Stempfley’s conduct was “different from the typical case.” There is no evidence in the record that Stempfley’s conduct was so atypical as to warrant a departure. Although the majority is correct that we have at least once evaluated a defendant’s conduct in comparison to co-perpetrators, Carson, 320 N.W.2d at 432, that is not the only ^ consideration that we weigh when reviewing whether a disposi-tional departure was properly imposed. The majority’s review of the district court’s sentencing decision focuses too narrowly on the minor or passive .role, and fails to weigh the overarching question in our review of sentencing departures.
Our law clearly establishes that, to depart from a presumptive sentence in any case, the district court must be satisfied that “the defendant’s conduct in the offense of conviction was significantly more or less serious than that typically involved in the commission of the crime in question.” State v. Vance, 765 N.W.2d 390, 393 (Minn. 2009) (emphasis added) (citation omitted) (internal quotation marks omitted). This requires us to compare a defendant’s conduct not only with any co-perpetrators, but also with other offenders convicted of , similar offenses to determine if the,sentence,“comport[s] with:sentences imposed on other offenders for similar offenses.” Warren, 592 N.W.2d at 452. Typicality has long been the touchstone of legally permissible sentencing departures.2 Shattuck, 704 N.W.2d at 141 (“[W]e have sought to effectuate the guidelines’ purposes by requiring the district court to utilize the presumptive sentence in the usual case." (emphasis added)); Peake, 366 N.W.2d at 301 (Minn. 1985) (“Substantial and compelling circumstances are those circumstances that make the facts of a particular case. different from a typical case.” (emphasis added)). Thus, the majority’s . exclusive focus on why Stempfley’s conduct was .minor or passive solely in comparison to Smith’s conduct misses the mark. Without evidence - in the record demonstrating why this case is different from the typical case of aiding and abetting' a sexual crime—and not merely that Stempfley’s conduct was different than Smith’s—the dispositional departure is unsupported by the record.3 State v. Leja, *424684 N.W.2d 442, 448 (Minn. 2004) (noting that we review sentencing decisions '“under an abuse of discretion standard, but there must be substantial and compelling circumstances in the record” (emphasis added) (citation omitted) (internal quotation marks omitted)). Without record evidence demonstrating how this dispositional departure compares to sentences imposed on other offenders for typical offenses, the departure is not supported by the record, and therefore was an abuse of discretion. Cf. Warren, 592 N.W.2d at 452.
Although appellate courts will not disturb a district court’s decision to depart from a presumptive sentence on the basis of mere disagreement, here, the district court abused its discretion by granting a dispositional departure because it failed to make factual findings specifically identifying “substantial and compelling circumstances” to support either that Stempfley played a “minor or passive” role, or that this offense was less serious than the typical case. The record does not support the conclusion that Stempfley is otherwise entitled to a departure. Williams, 361 N.W.2d at 844 (“If the reasons given are improper or inadequate and there is insufficient evidence of record to justify the departure, the departure will be reversed.”).
Accordingly, I would remand for imposition of the presumptive sentence.

. Moreover, the record demonstrates that the district court was motivated, at least to some degree, to depart from the presumptive sentence because it was troubled by the disproportionate sentences between Stempfley and Smith. The district court questioned the prosecutor about the discrepancy, noting at one point: "So she got 90 days, and she was the primary aggressor.” On its own, such comparative considerations may not' be improper. But the motivation becomes improper when its sole purpose is to erase the effect of a defendant’s criminal history score. Here, Stempfley’s criminal history score of 6 was considerably higher than Smith's score of 0. A core principle of the Guidelines is that defendants with high criminal history scores should receive more severe punishments than those with lower criminal history scores. Minn. Sent. Guidelines LA. ("The purpose of the Sentencing Guidelines is to ... ensure that the sanctions imposed for felony convictions are proportional to the severity of the conviction offense and'the offender’s criminal history." (emphasis added)) An attempt to circumvent this principle, without more, is not a proper reason for departure from the Guidelines.
The majority counsels that we should take the district court at its word that it stayed Stempfley's sentence for his "minor or passive” role in the offense, rather than the difference in the presumptive sentences mandated by the Guidelines. Fair enough. But on this, sparse departure record, the majority would do well to take into account all of the district court's words in determining whether the district court abused its discretion by imposing a departure from the-presumptive sentence.


. In affirming the district court's grant of a significant dispositional departure, the majority does not address the district court's failure to make findings on whether Stempfley was amenable to probation. Though we consider typicality in departures of both types, we have previously considered offender-related factors, such as amenability to probation, as the focus when granting a dispositional departure. See State v. Solberg, 882 N.W.2d 618, 623 (Minn. 2016) ("A dispositional departure typically focuses on characteristics-of the defendant that show whether the defendant is particularly suitable for individualized treatment in a probationary setting,” (emphasis added) (citation omitted) (internal quotation marks omitted)); State v. Trog, 323 N.W.2d 28, 31 (Minn. 1982) (“[A] defendant’s particular amenability to individualized treatment in a probationary setting will justify departure in the form of a stay of execution of a presumptively executed sentence.”). Given the significant concerns noted in Stempfley’s Pre-Sen-tence Investigation Report, including his past failures to comply with various probationary condition's, he is plainly not particularly amenable to probation,


. In fact, it .is entirely possible that victim restraint is fairly "typical" behavior by an accomplice to a sexual-assault crime. The district court record, however, has no evidence on whether this is the case because the district court did'not conduct a typicality review at sentencing. I do not discount the difficulty of engaging in a typicality analysis, particularly when criminal liability is established on an aiding-and-abetting theory, see State v. Leja, 684 N.W.2d 442, 450 (Minn. 2004) (discussing the difficulty of defining a "typical” case), but our precedent clearly required the district court to discern whether Stempfley’s crime deviated from the "typical case,” id. at 450 (asserting , that -without adhering to the "threshold of substantial and compelling cir*424cumstances” to justify departure, "[t]he sentencing guidelines lose all meaning”); Taylor, 670 N.W.2d at 588 ("|T]he law will not be served if judges fail to follow the [guidelines in the 'general case.’ ” (citation omitted) (internal quotation marks omitted)).